Citation Nr: 1619719	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of left ankle fracture, currently evaluated as 10 percent disabling, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy
of the left lateral foot and ankle, to include on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 10 percent for postoperative scars of
the left ankle, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active service from November 1980 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision of the Department of Veterans Affairs (VA),
Regional Office (RO), in Waco, Texas, in which the RD granted the Veteran a
temporary total disability rating for her postoperative residuals of left ankle fracture, effective from December 29, 2008, to February 1, 2009, and continued the previously assigned 10 percent rating thereafter.  In addition, in a December 2010 rating decision, the RO granted the Veteran service connection for peripheral
neuropathy of the left lateral foot and ankle and for postoperative scars of the left
ankle, assigning an initial 10 percent disability rating for each disorder.

In October 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the Veteran's claims file

In November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an extraschedular rating for postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle and postoperative scars of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left ankle disability (postoperative residuals of left ankle fracture) has been manifested throughout the appeal period by marked limitation of motion. 

2.  Throughout the entire initial rating period on appeal, no more than moderate neuropathy in the left foot and ankle has been demonstrated.

3.  The Veteran has a postoperative scar of the left ankle manifested by a 0.7cm linear scar that is stable, but painful and hypersensitive to touch and pressure, and does not cause any functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular disability rating, but no more, for postoperative residuals of left ankle fracture have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2015).

2.  The criteria for a schedular disability rating in excess of 10 percent for peripheral neuropathy of the left foot and ankle have not been met at any time during the appeal period.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R.  § 4.124a, Diagnostic Codes 8522 and 8523 (2015).

3.  The criteria for a schedular disability rating in excess of 10 percent for postoperative scars of the left ankle have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R.  § 4.59 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Postoperative Residuals of Left Ankle Fracture

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2008).  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

In a May 1998 rating decision, the RO granted service connection for left ankle fracture, status post open reduction internal fixation (ORIF) surgery.  A 10 percent evaluation was assigned, effective June 1, 1998.

The medical evidence of record shows that the Veteran underwent left ankle surgery in December 2008, to remove the deep hardware in her left ankle.  Assessment following surgery was pain in the left ankle and capsulitis, left ankle, resolved.  In January 2009, she was told that she could start walking, but to use a 3-point gait.  

Due to her period of convalescence following her left ankle surgery, the Veteran was assigned a temporary 100 percent rating, effective from December 29, 2008 to January 31, 2009.  See September 2009 rating decision.

In February 2009 the Veteran filed a claim for service connection for left ankle arthritis, secondary to his service-connected left ankle fracture.  The RO treated this statement as a claim for an increased rating for the postoperative residuals of left ankle fracture.

On VA examination in May 2009, the Veteran was able to perform dorsiflexion of 0-10 degrees and left plantar flexion of 0-25 degrees.  There was objective evidence of pain with active motion and pain with repeated movements, but no additional functional loss.  There was no evidence of ankylosis of the left ankle.  X-ray
results showed arthritis of the left ankle with osteochondritis desiccans.

Private podiatry treatment records show in May 2009, the Veteran complained of pain over the lateral aspect of the left ankle or anterior to the incision over the lateral malleolus on physical examination.  She experienced some relief of left ankle pain following an injection.  A June 2009 report showed no pain over the lateral aspect of the left ankle or anterior to the incision over the lateral malleolus.  

Treatment records from the Central Texas Veterans Health Care System dated in July 2010 show continued complaints of left ankle and knee pain.  They also show that the Veteran was using Gabapentin for postoperative neuralgia of the left lateral ankle.

On VA examination in December 2010, the Veteran complained of pain, swelling, and sensitivity to touch in her left ankle.  No ankle instability, ankylosis or tendon abnormalities were shown.  She reported that she was able to stand for 15-30 minutes and walk more than a quarter mile, but less than one mile before having to stop due to pain.  She reported using an ankle brace and orthotic insert constantly and a crutch occasionally.  She was noted to display an antalgic gait, tenderness to palpation of the ankle, and pain and guarding of movement.  Range of motion testing revealed 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no objective evidence of pain with active motion or additional limitations of left ankle function following 3 repetitions of range of motion.  

During her most recent VA examination in January 2014, the Veteran reported that she was using an ankle brace and compression stockings (for swelling) daily, and DuoDerm to reduce the friction pain over her left ankle scars.  She also reported using a cane for about one year, an ankle brace, and a TENS unit as needed.  She was also using Gabapentin (since 2010), Asper-Flex topical analgesic and Tramadol for pain, as needed.  She stopped taking Motrin and her non-steroidal anti-inflammatory drug (NSAID).  She complained of constant left ankle pain, with an average rating of 8/10, and pain and swelling that increased with prolonged sitting and standing.  She also complained of occasional ankle "locking up" when the ankle was in dorsiflexion, and swelling about every other day for about 30-60 minutes, especially if she removed her compression stocking.  She reported that pain woke her up at night and increased in cold weather and when wearing tight footwear, such as high tops or when wearing flip flops.  She indicated that pain decreased when sitting with her foot elevated, and with current treatment, especially Tramadol three times a day.  The Veteran denied that flare-ups impacted the function of the ankle.  

On physical examination, there was evidence of pain on palpation of the left ankle, and muscle strength testing was slightly reduced for the left ankle to 4/5 in dorsiflexion.  There was no instability or ankylosis noted.  Range of motion testing revealed left ankle plantar flexion of 45 degrees, with pain at that point, and dorsiflexion of 0 degrees, with pain at that point.  After repetitive-use testing, plantar flexion of the left ankle did not change, but dorsiflexion improved to 5 degrees.  It was noted that the Veteran did not have additional limitation of motion following repetitive-use testing, but she did have functional impairment, including less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Inversion for the left ankle was 20 degrees and eversion was 5 degrees.  It was noted that there was mild gross soft tissue swelling over the left ankle subtalar region.

With the exception of May 2009, examinations throughout the appeal period have revealed essentially normal plantar flexion.  However, notable limitation of dorsiflexion during range of motion testing was shown on examination in May 2009, December 2010 and most evidently in January 2014.  In addition, the Veteran has reported limitations on walking due to left ankle pain, and is noted to have an antalgic gait.  She uses an ankle brace daily as well as compression stockings daily for swelling of the left ankle and a TENS unit, as needed for pain.  She also uses a cane every day when outside of the house.  Furthermore, although the Veteran has not been shown on examination to have additional limitation of motion during repetitive-use testing, in January 2014, she did have functional impairment, including less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing, following repetitive-use testing.  Moreover, the January 2014 examiner concluded that during repetitive-use testing, the left ankle joint most likely would significantly limit the Veteran's functionality, due to pain, with prolonged weight-bearing.  He also noted that there was evidence of left ankle weakness and mild inhibition of coordination.

Therefore, with consideration of the DeLuca factors and the Veteran's reports of pain, and application of 38 C.F.R. § 4.7 , the Board finds that the Veteran has marked limitation of motion of the ankles, and a schedular rating of 20 percent is warranted under Diagnostic Code 5271.  A 20 percent rating for limitation of motion of an ankle is the maximum rating available and a higher rating would require a finding of ankylosis, which as noted above, there is no evidence of.  Therefore, Diagnostic Code 5270 is not for application. 

As there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy, Diagnostic Codes 5272-5274 are also not for application.

A higher or separate schedular rating is also not warranted under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively, because there is no evidence of weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.

The Board also finds that the Veteran is not entitled to a higher rating of 30 or 40 percent under DC 5284, for a severe foot injury or loss of use of the foot.  In this regard, as noted above, even with consideration of pain and functional impairment, range of motion was not additionally limited after repetitive-use testing.  Furthermore, although the Veteran has reported using a cane, there is no objective evidence of instability during the appeal period.  The Veteran has also denied flare-ups of ankle pain, and she has indicated that her pain is relieved with medication and by elevating her foot.  Moreover, the Veteran has not reported and the evidence does not show that she has completely lost all functional use of her left foot, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  See 38 C.F.R.  § 4.71a, DC 5167.

The Board also notes that a separate schedular rating cannot be assigned for arthritis of the left ankle.  As noted above, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The Veteran is rated under Diagnostic Code 5271 for limitation of motion of the left ankle related to his postoperative residuals of left ankle fracture.  To assign the Veteran a separate rating for limitation of motion would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability under several diagnostic codes, known as pyramiding, must be avoided); but see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition). 

Resolving reasonable doubt in the appellant's favor, an increased schedular rating of 20 percent, but no more, for the left ankle is granted.  38 U.S.C.A. § 5107(b) (West 2014).




Peripheral Neuropathy of the Left Foot and Ankle

In a December 2010 rating decision, the RO granted service connection for peripheral neuropathy, left lateral ankle and foot due to left ankle nerve impairment.  A 10 percent evaluation was assigned, effective February 5, 2009.  The Veteran has appealed this initial rating.

The medical evidence in the present case shows involvement of the peripheral nerves in the left foot and ankle.  The Veteran has been rated under Diagnostic Code 8522, pertaining to incomplete paralysis of the musculocutaneous (superficial peroneal) nerve.  As discussed further below, the January 2014 examiner noted that the superficial peroneal and anterior tibial (deep peroneal) nerves are all affected by the Veteran's disability.  However, the assignment of separate compensable ratings for each nerve group is prohibited.  Such would amount to pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability under several diagnostic codes, known as pyramiding, must be avoided).

As to the question of whether to evaluate the Veteran's left foot and ankle peripheral neuropathy under the diagnostic code pertaining to the musculocutaneous (superficial peroneal) (Diagnostic Code 8522) or the anterior tibial (deep peroneal) (Diagnostic Code 8523), the criteria are essentially the same.  The only difference is at the rating for complete paralysis, which the Veteran has not been shown to have.  However, as discussed further below, the Veteran's neuropathy of the anterior tibial (deep peroneal) nerves has been found to be more severe than the paralysis affecting her musculocutaneous nerve (superficial peroneal) nerve.  As such, the Board finds that rating the Veteran under Diagnostic Code 8523 is arguably more favorable to the Veteran.

The anterior tibial (deep peroneal) nerve is addressed by Diagnostic Code 8523 for paralysis, Diagnostic Code 8623 for neuritis, and Diagnostic Code 8723 for neuralgia.  Under these diagnostic codes, a 0 percent evaluation is assigned for mild incomplete paralysis.  A 10 percent rating is also assigned for moderate incomplete paralysis and severe incomplete paralysis results in a 20 percent evaluation.  The highest rating of 30 percent is reserved for complete paralysis.  Complete paralysis occurs with dorsal flexion of the foot lost.

On VA examination in December 2010, examination of the Veteran's neurological complications found that she complained of pain and hypersensitivity on the top of her left foot as well as the third and fourth toes, as well as pain in her postoperative scar.  Sensory examination of the left ankle region showed dysesthesias on the lateral aspect, and on the dorsal aspect of the third and fourth metatarsals and toes.  The examiner diagnosed peripheral neuropathy of the left lateral ankle and foot.  It was noted that the superficial peroneal and dorsal intermediate cutaneous nerves were affected.  The examiner did not describe the level of neuropathy present.

On VA examination in January 2014, the Veteran reported that she continues to treat the dysesthesias and pain in the left foot/ankle, but she has changed the topical analgesic to Asper-Flex, which is less odorous and does not burn like the Methyl Salicylate/Menthol cream.  She takes Tramadol for pain as needed, 3x daily, and has continued the Gabapentin since 2010.  She stopped Motrin and NSAID.  She reported that her symptoms are about the same, as compared to 2010, including intermittent "lightning" pain, and a numbing sensation over the dorsum foot extending to the anterior ankle and 3rd and 4th toes.  She also complained of intermittent, but daily, subtalar area swelling daily.  She reported that her symptoms of pain increase in cold weather and when wearing tight footwear, such as high tops, or wearing flip flop shoes.  She was unable to identify precipitating or alleviating factors for the numbness.  

On sensory examination, there was mild incomplete paralysis of the external popliteal (common peroneal) nerve of the left lower extremity and moderate incomplete paralysis affecting the anterior tibial (deep peroneal) nerve of the left lower extremity.

Accordingly, the Board finds that the symptomatology from the Veteran's peripheral neuropathy of the left foot and ankle does not meet the criteria for a schedular rating in excess of 10 percent under Diagnostic Code 8523.  

In this regard, throughout the appeal period, the Veteran has consistently reported subjective symptoms of numbness and pain, yet she has retained nearly full use of her left foot, and it appears that her neurological symptoms are mostly sensory.  Furthermore, the only examiner to comment on the level of paralysis found has described it as no more than moderate.  The Board finds that the Veteran's disability reflects at best moderate symptomatology.  There is no evidence indicating that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of severe neurological impairments.  There is no evidence of atrophy, motor loss, or significant loss of strength.  The objective evidence therefore does not support the finding that the Veteran's disability is manifested by severe incomplete or complete paralysis.  Accordingly, a schedular disability rating in excess of 10 percent for the left foot and ankle is not warranted for the Veteran's disability for any time during the appeal period.

Postoperative Scars of the Left Ankle

In a December 2010 rating decision, the RO granted service connection for postoperative scars, left ankle.  A 10 percent evaluation was assigned, effective February 5, 2009.  The Veteran has appealed this initial rating.

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.

VA examination findings of December 2010 revealed the presence of two nonpainful, non-adherent, vertical linear scars that were minimally depressed with some loss of pigmentation.  In addition, the examiner noted a deep, painful post-surgical scar, measuring 2.1 square centimeters.  No skin breakdown, inflammation, edema, or keloid formation was noted with any of the Veteran's scars.

On VA examination in January 2014, the examiner noted the presence of 3 scars, only one of which was painful.  The painful scar was located at the left ankle, subtalar region towards the lateral side, and measured 0.7 centimeters, and was described as hypersensitive to touch and pressure.  The Veteran denied any skin breakdown since healing of the scars, and the examiner noted that the scars did not result in limitation of function.

Based on this evidence, the Board finds that an increased or separate schedular rating is not warranted for the Veteran's postoperative scars of the left ankle.  In this regard, the Veteran has only one painful scar, which is only 0.7 cm long (not large enough to warrant higher ratings under the applicable diagnostic codes which evaluate scars based on surface area) and has consistently been found to be stable, is neither deep nor causing any limitation of motion of the lower left extremity, and causes no other disabling effects.  The Veteran has reported that she must use padding to restrict the friction from her scar on clothing and her bedcovers, however, there has been no evidence presented to show that she has any residual muscle damage from her scar, or evidence that she has trouble walking, running, sitting, sleeping, dressing, driving, eating, or using the bathroom, or any other functional impairment, due specifically to her left ankle scar.  In this regard, the Board notes that the Veteran is also service-connected for the residuals of a left ankle fracture and peripheral neuropathy in the left foot and ankle.  Much of her functional impairment with regard to the left lower extremity has been related to those other disabilities.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected postoperative scars of the left ankle varied to such an extent that a rating greater or less than the schedular rating currently assigned would be warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a schedular rating in excess of 10 percent for postoperative scars of the left ankle, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With regard to the claim for an increased rating for the postoperative residuals of a left ankle fracture, VA provided adequate notice in a letter sent to the Veteran in March 2009.

The appeals for increased ratings for peripheral neuropathy of the left foot and ankle and postoperative scars of the left ankle arise from the Veteran's disagreement with the initial evaluations assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation of such error in this case. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was also provided proper VA examinations for her left foot and ankle disabilities in December 2010 and January 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to all of the Veteran's claims.

As noted above, the claim was remanded in November 2013, to afford the Veteran a current VA examinations and to obtain outstanding VA treatment records.  As noted above, the Veteran was afforded additional VA examinations in January 2014, and the examinations contains sufficient information to permit the disabilities to be accurately rated.  Furthermore, outstanding VA treatment records from the Central Texas VA Medical Center were obtained and associated with the record.  Therefore, the Board finds that VA has complied with the November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

ORDER

An increased schedular rating of 20 percent for postoperative residuals of a left ankle fracture is granted.

An initial schedular rating in excess of 10 percent for peripheral neuropathy of the left foot and ankle is denied.

An initial schedular rating in excess of 10 percent for the postoperative scars of the left ankle is denied.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board also notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently issued a decision, Johnson  v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

The Board notes that in a March 2011 statement, the Veteran's representative noted that the Veteran reported that she was employed as a daycare provider and due to the pain and inability to walk she experiences as a result of her left foot disabilities, she had let all but one of her daycare clients go.  See March 2011 Statement of Accredited Representative in Appealed Case.  The December 2010 VA examiner noted that the Veteran was a part-time daycare provider who stated that she had let all but one client go as a consequence of her left ankle problems.  See December 2010 VA examination report.  

The Board finds that the symptomatology and significant occupational effects noted above are not contemplated in the schedular 10 percent evaluations assigned for the Veteran's left foot disabilities, and suggest that there may be marked interference with employment.  Furthermore, the Veteran is service-connected not only for the postoperative residuals of a left ankle fracture, but also for peripheral neuropathy of the left lateral foot and ankle and postoperative scars of the left ankle.  

Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and private should be obtained and added to the claims folder.

2.  In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

3.  Readjudicate the Veteran's claims for increased ratings.  If any benefit on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


